Hughes Communications Announces First Quarter 2009 Results Consumer and Enterprise Broadband Businesses Show Strong Growth Record First Quarter Adjusted EBITDA Germantown, Md., May 7, 2009—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the quarter ended March 31, 2009. Hughes’ consolidated operations are classified into four reportable segments: North America Broadband; International Broadband; Telecom Systems; and Corporate and Other.
